 1   JOHN H. COTTON, ESQ.
     Nevada Bar No. 005268
 2   KATHERINE L. TURPEN, ESQ.
     Nevada Bar No. 008911
 3   JOHN H. COTTON & ASSOCIATES, LTD.
     7900 West Sahara Avenue, Suite 200
 4   Las Vegas, Nevada 89117
     Telephone:   702/832-5909
 5   Facsimile:   702/832-5910
 6   Attorneys for Defendants
 7
                                UNITED STATES DISTRICT COURT
 8

 9                                      DISTRICT OF NEVADA

10

11   UNITED STATES OF AMERICA ex rel              Case No.:   2:19-CV-01560-JAD-VCF
     TALI ARIK, M.D.
12                   Plaintiff/Relator,

13          v.

14   UNIVERSAL HEALTH SERVICES, INC. d/b/a JOINT STIPULATION TO EXTEND
     DESERT VIEW HOSPITAL                  TIME FOR RESPONSIVE PLEADINGS
15
                          Defendants.
16

17

18

19
20

21

22

23

24    ///

25    ///

26    ///
27   ///
28
 1          IT IS HEREBY STIPULATED AND AGREED, jointly by all parties, by and through

 2   their respective counsel of record, that the time for filing of responsive pleadings shall be
 3
     extended. The time for Defendant’s Responsive pleading shall be moved from January 21, 2020
 4
     to February 18, 2020. The time for Plaintiff/Relator’s Responsive pleading, if any, shall be
 5
     March 20, 2020.
 6
            DATED this 15th day of January 2020.
 7
                                                    JESSE SBAIH & ASSOCIATES
 8

 9                                                      /s/ Jesse Sbaih

10
                                                    JESSE SBAIH, ESQ.
11                                                  Nevada Bar No. 7898
                                                    INES OLEV-SALEH, ESQ.
12                                                  Nevada Bar No. 11431
                                                    170 South Green Valley Parkway, Suite 280
13                                                  Henderson, Nevada 89012
                                                    Attorneys for Plaintiff/Relator
14

15          DATED this 15th day of January 2020
16                                                  JOHN H. COTTON & ASSOCIATES
17
                                                    /s/ Katherine L. Turpen
18

19                                                  JOHN H. COTTON, ESQ.
                                                    Nevada Bar No. 5268
20                                                  KATHERINE L. TURPEN, ESQ.
                                                    Nevada Bar No. 8911
21                                                  7900 West Sahara Avenue, Suite 200
                                                    Las Vegas, Nevada 89117
22                                                  Attorneys for Defendants
23                        16th
            DATED this           day of January 2020.
24
            IT IS SO ORDERED.
25

26                                                 UNITED STATES MAGISTRATE JUDGE
27

28

                                                  -2-
 1                                   CERTIFICATE OF SERVICE

 2          Pursuant to Fed.R.Civ.P. 5(b), I certify that the foregoing document was submitted for
 3
     filing with the United States District Court on January 15th, 2020. Electronic service of the
 4
     foregoing document shall be made in accord with the CM/ECF Service list, which includes the
 5
     following:
 6
            JESSE SBAIH & ASSOCIATES
 7
            Jesse Sbaih, Esq.
 8          Ines Olev-Saleh, Esq.
            170 South Green Valley Parkway, Suite 280
 9          Henderson, Nevada 89012
            Attorneys for Plaintiff/Relator
10

11
                                                  /s/ Gemini Yii
12
                                                  Employee of John H. Cotton & Associates
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    -3-
